Citation Nr: 0930926	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in New Orleans, Louisiana in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from September 1969 to July 1971, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified at a hearing before the undersigned 
Veterans Law Judge in August 2005.  Thereafter, the Board 
remanded the case for further development in March 2006 and 
then again in January 2007.  The requested development has 
been completed; and the case has been returned to the Board 
for further review.

The Board observes for the record that in July 2009, the 
appellant submitted additional evidence in support of his 
claim with a statement waiving his right to remand the appeal 
to the RO for consideration of this evidence. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record relates the 
appellant's current diagnosis of schizoaffective disorder to 
the appellant's military service.  




CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the Board finds 
that schizoaffective disorder was incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

In this case, a letter dated in May 2002 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for a psychiatric disorder, 
the appellant cannot be prejudiced by any deficiency, if any, 
in the notice and assistance requirements of the VCAA.  As 
such, the Board will dispense with any further discussion of 
the VCAA and will proceed to the merits of the issue.  

B.  Law and Analysis

The appellant contends that he is entitled to service 
connection for a psychiatric disorder that he believes 
developed as a result of his unknowingly ingesting a drug 
believed to be LSD in February 1971 while on active service. 
See May 2002 and March 2003 statements in support of claim; 
August 2005 BVA hearing transcript, pgs. 3-4.  Having 
carefully considered the appellant's claim in light of the 
entire record and the applicable law, the Board concludes, as 
will be explained below, that the evidence of record is in 
relative equipoise, and that reasonable doubt should be 
resolved in favor of the appellant.  As such, the Board finds 
that the appellant's appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of abuse of alcohol 
or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303, 
3.304.  Service connection may also be granted for certain 
chronic diseases, such as psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In regards to the denial of service-connected compensation 
based upon willful misconduct and/or the result of alcohol or 
drug abuse, the Board observes that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin. 38 C.F.R. § 
3.301(c)(3).  For claims filed after October 31, 1990, an 
injury or disease incurred during active military, naval, or 
air service shall also not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For VA purposes, drug abuse means the 
use of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. 
§ 3.301(d). See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  
VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990. 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. Hayes v. Brown, 5 Vet. App. 60 (1993).  Such 
assessments extend to medical evidence. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). 

In this case, the record shows that the appellant has been 
diagnosed with schizoaffective disorder, depressive type. See 
September 2003 VA medical records; August 2005 letter from 
J.S., M.D.  Post-service medical records dated prior to 
September 2003 indicate that the appellant had been diagnosed 
with such disorders as adjustment reaction, psychotic 
disorder NOS and chronic paranoid schizophrenia. See VA 
medical records dated in June 2000, September 2002, January 
2003 and March 2003.  These diagnoses constitute current 
disabilities for VA purposes and fulfill the first element 
necessary for a grant of service connection. 

In regards to the second element necessary for a grant of 
service connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), the Board observes that 
the appellant's service treatment records reflect that the 
appellant was seen in February 1971 for a possible drug 
ingestion resulting in psychiatric symptomatology.  These 
records reveal that when the appellant presented himself for 
medical treatment in February 1971, he stated to the medical 
staff that he was on drugs. See February 1971 service 
treatment records ("I'm on dope").  The records note that 
service medical staff contacted internal security because of 
the appellant's belligerence, mood changes and statement 
about drugs.  Upon internal security's arrival, the appellant 
remained agitated, loud and belligerent and "freely 
admitted" to taking "dope" and "LSD."  Based upon the 
appellant's behavior, the service medical providers opined 
that the appellant was under the influence of LSD or some 
other stimulating type drug rather than narcotics or ethanol.  
The records indicate that the appellant was given Thorazine 
and confined by internal security for his own safety.  
Several hours after being detained, the appellant was 
returned to duty.  

Other than the February 1971 medical records, the appellant's 
service medical records are devoid of any reference to 
complaints, treatment or diagnosis related to mental health 
problems, psychiatric symptomatology or a psychiatric 
disorder in service.  While the appellant presently reports 
experiencing psychiatric symptoms from February 1971 until 
his time of discharge, he concedes that he did not report 
this symptomatology during service and his service medical 
records do not reflect such symptomatology. See January 2003 
VA medical records; March 2003 handwritten statement; August 
2005 BVA hearing transcript, pgs. 8-9, 20-21.  In fact, at 
the time of his separation from service, the appellant's 
clinical psychiatric examination was normal; and the 
appellant denied experiencing psychiatric problems such as 
trouble sleeping, nightmares, depression, excessive worry or 
nervous trouble of any sort. See June 1971 report of medical 
examination and report of medical history.  

After reviewing the appellant's service treatment records in 
conjunction with his testimony and the post-service evidence 
of record, the Board finds that the second element necessary 
for a grant of service connection has been met.  In making 
this finding, the Board notes for the record that to the 
extent the appellant's service records indicate that his 
February 1971 psychotic reaction resulted from the voluntary 
ingestion of an illegal drug, the appellant's claim would be 
denied on the basis of willful misconduct pursuant to 38 
C.F.R. § 3.301.  However, the Board finds that an analysis of 
whether the appellant voluntarily or involuntarily ingested a 
drug that resulted in the February 1971 psychotic reaction is 
unnecessary due to the contents of a January 2009 medical 
opinion recently associated with the claims file.  

Turning to the post-service medical evidence in this case, 
the claims file contains two medical opinions dated in August 
2005 and June 2009 from the Veteran's VA medical provider.  
In his August 2005 medical opinion, the appellant's VA 
medical provider diagnosed the appellant with schizoaffective 
disorder, depressive type, that he indicated could be related 
to the appellant's incident in service.  In this regard, the 
VA medical provider stated that the etiology of the 
appellant's mental illness is unclear, although the appellant 
was treated in service for a possible LSD ingestion and 
psychotic episode in February 1971.  He reported that the 
effects of LSD are unpredictable; and that this drug may 
manifest as lasting psychoses such as schizophrenia and 
severe depression in some users.  He also reported that the 
appellant's symptoms had been episodic over the years; and 
that it was conceivable or as least as likely as not that the 
appellant's current mental illness could be related to his 
episode in service, even though the cause of his psychotic 
episode at that time was not definitively concluded. 

In his June 2009 letter, the Veteran's medical provider 
essentially reiterated the information supplied in his August 
2005 letter.  However, he continued on to state that the 
onset of schizoaffective disorder can be triggered by several 
factors and external stressors.  In his medical opinion, the 
stressors of the appellant's life during his period of 
service could have triggered the development of a mental 
illness, especially in a young individual like the appellant 
with ineffective coping skills.  Given the lack of 
confirmation that the appellant's February 1971 symptoms were 
drug induced, the medical provider opined that there is a 
likelihood that the appellant's psychiatric illness could be 
construed to be consistent "with the typical onset of a 
psychotic spectrum of a mental illness brought on by 
stressors and ineffective coping mechanisms."  Furthermore, 
he opined that it is more likely than not that the 
appellant's mental illness was incurred during his military 
service.  

While the Board finds the August 2005 medical opinion 
unpersuasive and insufficient to support the appellant's 
service connection claim as it appears to be speculative in 
nature and indicates that the appellant's ingestion of LSD in 
February 1971 was the possible origin of his schizoaffective 
disorder, the June 2009 medical opinion does not exhibit such 
flaws.  Rather, this medical opinion seems to indicate the 
possibility that if the appellant ingested drugs in February 
1971 (either willfully or accidentally), his ingestion of 
drugs and the onset of his mental illness were merely 
coincidental.  In other words, the medical provider is of the 
opinion that the stressors of the appellant's life during his 
period of service (alone) could have triggered the 
development of his mental illness, especially in a young 
individual like the appellant with ineffective coping skills.  

After reviewing the June 2009 medical opinion in conjunction 
with the other evidence of record, the Board finds the 
opinion to be persuasive, particularly in light of the lack 
of confirmation that the appellant's February 1971 symptoms 
were drug induced.  Additional support for this finding 
includes the appellant's statements and testimony, as well as 
post-service medical records dated in August 1973 that 
indicate the appellant was prescribed the medication 
Thorazine for an unknown reason. See March 2003 statement in 
support of claim; August 2005 BVA hearing transcript.  

Therefore, based upon the foregoing, the Board finds that the 
evidence of record raises the reasonable possibility that the 
appellant's psychiatric disorder manifested in service 
naturally, without affect of drug ingestion.  As such, the 
appellant's appeal is granted.  In reaching this decision, 
the Board has resolved doubt in the appellant's favor.  
ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


